DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 5/5/22 as being acknowledged and entered.  By this amendment claims16-20 are canceled, claim 21 has been added and 1-15 and 21 are pending and claims 7-12 are withdrawn.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US Patent 10,600,781) in view of Kim (US PGPub 2018/0053768).
Claim 1:  Xiao teaches (Fig.1, Col. 4 lines 60-67, Col.5 lines 1-17) a bonded assembly, comprising: a first three-dimensional memory die (104) comprising a first alternating stack of first insulating layers and first electrically conductive layers, first memory structures located in the first alternating stack, and a first stepped dielectric material portion contacting stepped surfaces of the first alternating stack; a second three-dimensional memory die (106) bonded to the first three-dimensional memory die, wherein the second three-dimensional memory die comprises a second alternating stack of second insulating layers and second electrically conductive layers, second memory structures located in the second alternating stack, and a second stepped dielectric material portion contacting stepped surfaces of the second alternating stack; and driver circuit devices (102) (Col. 5 lines 32-44); wherein: the first electrically conductive layers have different lateral extents along the first horizontal direction that decrease with a respective vertical distance from the driver circuit devices; and the second electrically conductive layers have different lateral extents along the first horizontal direction that increase with the respective vertical distance from the driver circuit devices, wherein the first three-dimensional memory die further comprises: first layer contact via structures vertically extending through the first stepped dielectric material portion and contacting a respective one of the first electrically conductive layers; and first laterally-isolated through-stack via structures vertically extending through a region of the first alternating stack in which each layer of the first alternating stack is present.  Xiao does not teach and each of the first laterally-isolated through-stack via structures electrically connected to a respective one of the first layer contact via structures by respective electrically conductive path that includes at least one metal line embedded in dielectric material layers located on the first alternating stack.  Kim (Fig. 3B) teaches each of the first laterally-isolated through-stack via structures (180b) electrically connected to a respective one of the first layer contact via structures (245a) by respective electrically conductive path (260) that includes at least one metal line embedded in dielectric material layers (235) located on the first alternating stack to provide the intended integration [0003].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Xiao to include the necessary connections between the via structures of the memory device to provide the necessary integration and functionality necessary for the demands of the memory device..  
Claim 2:  Xiao teaches (Fig.1) the stepped surfaces of the second alternating stack are laterally offset along the first horizontal direction from the stepped surfaces of the first -58-Atty. Dkt. 3590-1002 alternating stack.  
Claim 3:  Xiao teaches (Fig.1, Col. 17 lines 17-43) the first three-dimensional memory die further comprises: memory openings vertically extending through each layer within the first alternating stack, wherein the first memory structures are located in the memory openings and comprise a respective vertical semiconductor channel and a respective memory film; 
Claim 4:  Xiao teaches (Fig.1, Col. 5 lines 32-44) a logic die (102) bonded to the first three- dimensional memory die, wherein the driver circuit devices comprise complementary metal oxide semiconductor (CMOS) transistors located in the logic die.  
Claim 5:  Xiao teaches (Fig.1, Col. 17 lines 17-43) the first three-dimensional memory die further comprises: a first substrate, wherein the first alternating stack is located on a front side of the first substrate; first laterally-isolated via structures electrically connected to a respective one of the first -59-Atty. Dkt. 3590-1002 laterally-isolated through-stack via structures; and first substrate-side bonding pads embedded in a first backside insulating layer located on a backside of the first substrate and electrically connected to a respective one of the first laterally-isolated via structures.  
Claim 6:  Xiao teaches (Fig.1, Col. 9 lines 12-49) the logic die further comprises logic-die bonding pads embedded in logic-die dielectric material layers and electrically connected to a respective node of the CMOS transistors; and the first substrate-side bonding pads are bonded to the logic-die bonding pads, or are electrically connected to the logic-die bonding pads through electrically conductive paths located within an intervening die located between the logic die and the first three-dimensional memory die.  
Claim 13:  Xiao teaches (Fig.1, Col. 4 lines 42-59) the second three-dimensional memory die is located between the driver circuit devices and the first three-dimensional memory die.  If (104) and (106) are both double sided, they are interchangeable to read on claims 1 and now 13.
Claim 14:  Xiao teaches (Fig.1, Col. 4 lines 42-59) a third three-dimensional memory die bonded to the first three-dimensional die.  
Claim 15:  Xiao teaches (Fig.1, Col. 4 lines 42-59) the third three-dimensional memory die comprises: -62-Atty. Dkt. 3590-1002 a third alternating stack of third insulating layers and third electrically conductive layers, wherein the third electrically conductive layers have different lateral extents along the first horizontal direction that increase with a respective vertical distance from the driver circuit devices; third memory structures located in the third alternating stack; a third stepped dielectric material portion contacting stepped surfaces of the third alternating stack; and third layer contact via structures contacting a respective one of the third electrically conductive layers.
Claim 21: Kim teaches (Fig. 3B) backside trench fill structures (CSL) vertically extending through each layer within the first alternating stack, laterally elongated along a respective horizontal direction, and comprising a respective backside trench insulating spacers that laterally surround a respective backside contact via structure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH K SALERNO/Primary Examiner, Art Unit 2814